Third District Court of Appeal
                               State of Florida

                          Opinion filed May 12, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1206
                       Lower Tribunal No. 14-25364
                          ________________


                              John Ramos,
                                  Appellant,

                                     vs.

                           Natalie Quilliams,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Migna
Sanchez-Llorens, Judge.

     John Ramos, in proper person.

     Appellee precluded from filing an answer brief.


Before EMAS, C.J., and MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.